 In the Matter of UNION BAG AND PAPER CORPORATIONandSAVANNAHPRINTING PRESSMEN'S AND ASSISTANTS' UNION, No. 110, SUBORDINATETO INTERNATIONAL PRINTING PRESSMEN'S AND ASSISTANTS'UNION OFNORTH AMERICA, AFL.Case No. 10-R-1255.-Decided August 8,1945Mr. F. W. Kelley,of Savannah, Ga., for the Company.Mr. G. 0. Baker,of Atlanta, Ga., for the Printing Pressmen.Messrs. Frank C. Barnes, Jr.,andL. F. Bennett,of Savannah, Ga.,for the Pulp Workers.Miss Helen Hart,of counsel to the Board.DECISIONAND.DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Savannah PrintingPressmen's andAssistants'Union, No. 110, subordinate to InternationalPrintingPressmen's andAssistants'Union of North America, AFL, herein.called the Printing Pressmen, alleging that a question affecting com-merce had arisen concerning the representation of employees of UnionBag and Paper Corporation, Savannah, Georgia, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before T. Lowry Whittaker, TrialExaminer. Said hearing was held at Savannah, Georgia, on February5 and May 15, 1945. At the commencement of the hearing, the TrialExaminer granted a motion to intervene made by International Broth-erhood of Pulp, Sulphite and Paper Mill Workers, Chatham Local435, AFL, herein called the Pulp Workers. The Company, the Print-ing Pressmen, and the Pulp Workers appeared ,l participated, andwere afforded full opportunity to be heard,to examine and cross-ex-amine witnesses,and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were affordedan oppor-,tunity to file briefs with the Board.'International Brotherhood of Electrical Workers,AFL, and International Brotherhoodof Paper Makers,AFL, were both served with Notice of Hearing but failed to appear.63 N. L.R. B., No. 27.188 UNION BAG AND PAPER CORPORATION189Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnion Bag and Paper Corporation, a New Jersey corporation, hasits principal office and place of business in New York City.The Com-pany operates a plant at Savannah, Georgia, solely involved in thisproceeding, where it is engaged in the manufacture of paper and paperbags from wood pulp.During the past 12 months, the Company pur-chased approximately $7,000,000 worth of wood pulp, about 25 per-cent of which originated outside the State of Georgia, and it pur-chased about $1,195,000 worth of coal and oil, all of which originatedoutside the State of Georgia.During the same period, the Companymanufactured finished products valued in excess of $18,310,331, about94 percent of which was shipped to points outside the State of Georgia.For the purposes of this case, the Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED'Savannah Printing Pressmen's and Assistants' Union, No. 110, sub-ordinate to International Printing Pressmen and Assistants' Union ofNorth America, affiliated with the American Federation of Labor, isa labor organization admitting to membership employees of theCompany.International Brotherhood of Pulp, Sulphite and Paper Mill Work-ers,Chatham Local 435, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employees ofthe Company.M. THE QUESTION CONCERNING REPRESENTATIONThe Companyhas refused to grant recognition to the PrintingPressmen as the exclusive bargaining representative of certain of itsemployees.A statement of a Board agent, introduced into evidence at thehearing,indicates that the Printing Pressmen represents a substantialnumber of employees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and(7) of the Act.'The Field Examiner reported that the Printing Pressmen submitted 31 applicationcards ; that the names of 26 persons appearing on the cards were listed on the Company'spay roll of August 15,1944,which contained the names of 41 employees in the allegedappropriate unit ; and that the Pulp Workers relied on its contract with the Company asevidence of its interest. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPRO`i'RIATE UNIT;- THE DETERMINATION OF REPRESENTATIVESThe Printing Pressmen contends that the following unit is appro-priate : all foremen, assistant foremen, head pressmen, pressmen, press-men helpers, compositors, platen press operators, ink warehouseman,and engravers in the Bag Division or Factory of the Company'sSavannah plant,3 excluding superintendents, assistant superintendents,multigraph operators, laborers, and all other employees.The Com-pany opposes the establishment of such a unit, maintaining that theprinting department petitioned for should not be separated from therest of the Bag Factory which had been organized by the Pulp Work-ers as a single bargaining unit; the Company stipulated at the hearing,however, that should the Board find that the printing department con-stituted a separate appropriate unit, it would accept the PrintingPressmen's definition of the unit.The Pulp Workers does not opposethe separation of the printing department from the rest of the BagFactory and its representation by the Printing Pressmen.The Company's Savannah plant employs approximately 4,000 peopleand it is organized into 5 divisions, namely : the Pulp and Paper MillDivision, the Bag Division or Factory, the Technical Service Division,the Accounting and Office Division, and the Industrial Relations Divi-sion.These various divisions of the plant are contained in 1 building,but are separated from each other by fire walls. The printing depart-ment, separately supervised, is, as has been noted above, part of theBag Division, which employs about 1,700 employees in all.Thereisapparently little interchange of employees between the printingdepartment and the rest of the Bag Division. Training is necessaryto acquire the special skills of any of the employees in the printingdepartment and it is clear that these employees form a well-definedprinting trades craft.Organization of the Company's employees began about June 1939,and has not followed any definite pattern but has tended, in someinstances, to be on a craft basis.4 In August 1941, the Pulp Workers'The employees sought comprise the printing department,although they are located invarious parts of the Bag Division.It appears that the printing department,as such, is afunctional and administrative part of the Bag Division,having no separate physicalexistence.4International Brotherhood of Boilermakers,Iron Shipbuilders,Welders and Helpers,Local Lodge No. 26,AFL, appeared at the plant in 1939, and has a current contract withthe Company by which it represents boilermakers,welders,and helpers in the Pulp andPaper Mill Division and one welder and one helper who are now in the Bag Division. In-ternational Association of Machinists,Forest City Lodge No 23,AFL, was the next unionto organize at the plant, and it presently represents a unit of machinists,machinist appren-tices,millwrights,and helpers in the Pulp and Paper Mill Division.In 1940, InternationalBrotherhood of Paper Makers.Local Union Nos 407,388, 388A, AFL,were designated bythe Regional Director as bargaining representative for certain departments of the Pulpand Paper Mill Division,and at the same time the Pulp workers was designated by himas the bargaining agent for a residual unit in that division.In 1941,the Pulp workers,as more fully set forth hereinafter,organized the Bag Division,and in 1944,InternationalBrotherhood of Electrical workers was recognized by the Company as bargaining agentfor the power department of the Pulp and Paper Mill Division. UNION BAG AND PAPER CORPORATION191filed a petition for certification seeking a unit of all production andmaintenance employees of the Bag Division, except supervisory,clerical, technical, and confidential employees."A consent electionwas held under Board auspices among the 831 employees in this divi-sion, which the Pulp Workers won, and on September 1941 the Com-pany and the Pulp Workers signed a contract covering this unit. OnJune 1, 1944, the Company signed a joint contract with the PulpWorkers, various locals of the International Brotherhood of PaperMakers, and International Brotherhood of Electrical Workers. Inthis 1944 contract the Company referred to the unions as "the union"and recognized them as "the sole agent for all production and main-tenance employees of the Pulp and Paper Division, and the BagDivision, on the Company's payroll . . . exclusive of supervisory,professional and clerical forces and exclusive of employees in thoseclassifications covered by the International Association of Machinistsand International Brotherhood of Boilermakers and Welders." 6 Inpractice, however, each union has continued to represent only theunit for which it had originally acted.Therefore, the Bag Factoryis actually represented by the Pulp Workers alone.Since the election of September 1941 in the Bag Division, the print-ing department has been greatly enlarged. In 1941, the printing de-partment had only about 15 employees and at present it consists ofabout 48 persons.From the foregoing facts it appears that the employees in theprinting department comprise a traditional craft in the printingtrades and that their number has greatly increased since 1941. Itfurther appears that self-organization throughout the Savannah planthas not followed any clear-cut line and has in some cases been on acraft basis.Moreover, the Pulp Workers, which now represents theentire Bag Division, has no objection to the representation of theprinting department employees by the Printing Pressmen in a sep-arate unit.In these circumstances we are of the opinion that theprinting department employees may appropriately constitute eithera separate bargaining unit or may function as part of the Bag Divisionunit.We shall not, therefore, make a present finding concerning the ap-propriate unit, but shall reserve such determination pending the re-sults of the election hereinafter directed among employees of theprinting department.Upon the results of such election shall depend,in part, our decision as to the appropriate unit. If the employees inthe printing department select the Printing Pressmen as their bargain-Case No 10-R-490.The June 1944 contract was to remain in effect for a period of 1 year and was subjectto automatic renewal from year to year thereafter in the absence of notice to terminategiven at least 30 days prior to any anniversary date. The petition in the present case was=filed prior to the 1945 operative date of the automatic renewal clause. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDing representative, they shall. constitute a separate appropriate unit,otherwise, they shall remain part of the Bag Division unit presentlyrepresented by the Pulp Workers.7We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the follow-ing employees who were employed during the pay-roll period immedi-ately preceding the date of our Direction of Election herein, subject tothe limitations and additions set forth in the Direction : all foremen,assistant foremen, head pressmen,8 pressmen, pressmen helpers, com-positors, platen press operators, ink warehousemen and engravers inthe Bag Division of the Company's Savannah plant, excluding super-intendents, assistant superintendents,multigraph operators, andlaborers.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives-for the purposes of collective bargaining with Union Bag andPaper Company, Savannah, Georgia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations amongthe employees in the voting group set forth in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause, and haveriot been rehired or reinstated prior to the date of the election, to deter-7SeeMatter of Phelps Dodge Corporation, United Verde Branch,56 N. L. R. B. 1560;andMatter of General Foods Corporation, Corn Mill Division,54 N. L. R. B. 596.Although the Pulp Workers seemingly requested a place on the ballot, it is plain from thestatements made by its representative at the hearing, that it is willing to permit the print-ing department employees to be represented in a separate unit by the Printing Pressmenand to this extent has relinquished Jurisdiction over such employees, but that it wishes tocontinue to represent them as part of the Bag Division in the event they fail to select itssister union.In view of the type of election we are directing, the Pulp Workers' request has,in fact, been granted.8 Apparently foremen, assistant foremen and head pressmen are supervisory employeescustomarily included in units of printing trades craftsmen.Accordingly, we shall notexclude them. SeeMatter of John Dickinson Schneider, et al.,59 N. L. R. B. 1133; andMatter of Service Printers, Incorporated,54 N. L. R. B. 1082. UNION BAG AND PAPER CORPORATION193mine whether or not they desire to be represented by Savannah Print-ing Pressmen and Assistants' Union, No. 110, subordinate to Inter--national Printing Pressmen's and Assistants'- Union of North- America,AFL, for the purposes of collective bargaining.Mn. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.